DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 9-11, 21-23, 25, 26, 29, 30, and 40-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2005/0067497 A1) in view of Baker (US 5862243).
Regarding claim 1, Jones teaches a data bearing card (Fig. 1), comprising: a card body (Fig. 1); personalization data unique to the data bearing card (114); and, non-visible production indicia (110, ultraviolet), disposed on the card body and indicative of production-related information not otherwise provided on the data bearing card (110), wherein the production-related information identifies defects generated during a manufacturing process of the card body (110 indicates when cad is tampered with, tampering during manufacture would show in 110).
Jones lacks the indicia being explicitly production related information.

Therefore it would have been obvious to one of ordinary skill in the art to use the barcode as a means to identify defects in the manufacturing process because it allows assurance that the important information is printed correctly onto the surface of the item.
Regarding claim 2, Jones teaches wherein the non-visible production indicia is disposed in a predetermined location on the card body, separate from the personalization data (Fig. 1).
Regarding claim 3, Jones teaches wherein the non-visible production indicia is indicative of at least one of the following: at least one of a corresponding type of and corresponding source of material utilized to produce the corresponding card body (material used in construction is “indicative of” itself).
Regarding claim 4, Jones teaches wherein the non-visible production indicia comprises at least one non-visible particle [0110].
Regarding claim 5, Jones teaches wherein the non-visible production indicia comprises a non-visible ink that comprises ultra-violet light sensitive ink [0119].
Regarding claim 9, Jones teaches wherein the non-visible particle comprises a micro-particle taggant that includes at least one colorized layer to define the non-visible production indicia [0129].
Regarding claim 10, Jones teaches wherein the non-visible particles comprises a micro-particle taggant that includes a marking thereupon to define the non-visible production indicia (Fig. 1).
Regarding claim 11, Jones teaches wherein the card body comprises: one or more core layers, wherein the non-visible production indicia is provided on a core layer of the one or more core layers (102).
Regarding claim 21, Jones teaches a method for use in connection with the production of a plurality of data bearing cards that each include a corresponding card body, corresponding 
Jones lacks the indicia being explicitly production related information.
Baker teaches production indicia disposed on the body (barcode) being production-related information that identifies defects to the data bearing body (defect in barcode indicative of manufacturing defect (516, 518).
Therefore it would have been obvious to one of ordinary skill in the art to use the barcode as a means to identify defects in the manufacturing process because it allows assurance that the important information is printed correctly onto the surface of the item.
Regarding claim 22, this claim is analogous to the claims above and is therefore also taught by Jones.
Regarding claim 23, Jones teaches wherein the predetermined plurality of regions are arranged in a predetermined plurality of rows and columns, and wherein for each given region of said predetermined plurality of regions the non-visible production indicia is indicative of at least one or both of a corresponding row and corresponding column of the given region (Fig. 8).

Regarding claim 26, Jones teaches printing the non-visible production indicia in each of the plurality of regions on the at least one top surface and a bottom surface of the first layer (Fig. 8).
Regarding claims 29 and 30, Jones teaches further comprising using a detection device to view the non-visible production indicia in at least one or a plurality of the plurality of regions in relation to at least one or both of the printing step and the interconnecting step, wherein the corresponding production related information is employable to track said sheet assembly during production or facilitate remedial action in response to an identified defect or near-defect [0135].
Regarding claims 40 and 41, these claims are analogous to the claims above and are therefore also taught by Jones.
Regarding claims 42-46, Jones further teaches wherein the non-visible production indicia is visible to the human eye only when viewed using a complementary detection device (ultraviolet illumination, [0067]).
Jones lacks the details of the detection device.
Baker teaches wherein the production indicia is configured to be identifiable by a detection device such that the detection device executes one or more operations for obtaining production related information (514); wherein the detection device is operatively coupled with production equipment used in the manufacturing process of the financial transaction card (Fig. 1), and the production indicia is configured to be identifiable by the detection device such that he production equipment initiates a remedial action (518); wherein the production related information comprises source-identification information of the data bearing body (Col. 1 Lines 25-31) that allows the presence of the body to be identifiable in the manufacturing process (Fig. 2A).
Therefore it would have been obvious to one of ordinary skill in the art to use the barcode as a means to identify defects in the manufacturing process because it allows assurance that the important information is printed correctly onto the surface of the item.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are in view of Baker and are required by the amendment regarding the production indicia.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876